ORDER
PER CURIAM.
Michael L. Somers appeals the judgment upon his conviction by a jury of one count each of assault in the second degree, Section 565.060.1(4), RSMo 1994,1 driving on a suspended license, Section 302.321, failure to drive on the right half of the roadway, Section 304.015.2, failure to wear a seat belt, Section 307.178.2, and passing on the right half of the roadway, Section 304.016.1(1). Defendant was sentenced to one term of seven years in the custody of the Department of Corrections for the assault charge, three one-year terms in the Pike County Jail for the driving charges and fined $10 for the seat belt violation. All of the sentences are to be served consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. All farther statutory references are to RSMo 1994.